Clifford F. Brown, J.
The sole issue for determination here is whether the act of the state board disapproving the transfer of land from one school district to another is a legislative act not subject to review by the courts. For the reasons stated below, we agree with the Court of Appeals in holding the action legislative and not appealable.
Section 4(B), Article IV of the Ohio Constitution gives the courts of common pleas “original jurisdiction over all justiciable matters and such powers of review of proceedings of administrative officers and agencies as may be provided by law.” Prior cases have established that quasi-legislative acts of administrative agencies are not susceptible to judicial review. Fortner v. Thomas (1970), 22 Ohio St. 2d 13, paragraph three of the syllabus.
In Rankin-Thoman v. Caldwell (1975), 42 Ohio St. 2d 436, paragraph two of the syllabus, this court held R. C. 119.11 unconstitutional, since it contemplated judicial review only of quasi-legislative proceedings, thereby violating Section 4(B), Article IV of the Ohio Constitution. In light of this holding, and *154the subsequent repeal of R. C. 119.11 effective September 30, 1976, the primary provision for appeal from state administrative agency adjudications is R. C. 119.12,2 which allows appeals by “[a]ny party adversely affected by any order of an agency issued pursuant to an adjudication denying an applicant admission to an examination, or denying the issuance or renewal of a license, registration of a licensee, or revoking or suspending a license***[or] any order of an agency issued pursuant to any other adjudication.” It is under this statutory provision that appellant brought its appeal to the common pleas court.
In Board of Edn. v. State Bd. of Edn. (1976), 45 Ohio St. 2d 117, this court, in a per curiam opinion, held at page 120, that “the act of the board in approving a transfer of territory pursuant to R. C. 3311.06 is itself a legislative act***.” It necessarily follows that the decision of the state board disapproving a transfer is similarly legislative. As a legislative act, it is not appealable pursuant to R. C. 119.12.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, Potter, Palmer and Locher, JJ., concur.
Holmes, J., dissents.
Potter, J., of the Sixth Appellate District, sitting for P. Brown, J.
Palmer, J., of the First Appellate District, sitting for Sweeney, J.

 R. C. 2506.01 provides for the appeal to the common pleas court from quasi-judicial determinations of administrative agencies of any political subdivision of the state. M. J. Kelley Co. v. Cleveland (1972), 32 Ohio St. 2d 150.